WONG, J.
While I fully concur with Judge Katz’s opinion, I believe that there is yet another reason why it is unnecesary to extend the doctrine of collateral estoppel in order to prevent vexatious criminal proceedings or to curb overzealous prosecutors. Whenever a trial court is of the opinion that it would be unfair to require a criminal defendant to proceed to trial in connection with obscenity charges based upon a particular book, magazine or motion picture, the nonobscene character of which had been established in prior legal proceedings, the trial court has the power to dismiss the criminal charges in furtherance of justice under Penal Code section 1385. The discretion granted to trial courts by this statute is as broad, if not broader than any that could be granted under the doctrine of collateral estoppel.